                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
     Plaintiff,

               v.                                   CRIMINAL NO. 19-704 (M) (MEL)

TREVOR DOYLE,
     Defendant.


                                NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       1.      Enter the appearance of the undersigned Assistant Federal Public Defender

(AFPD) as counsel for Trevor Doyle.

       2.      Pursuant to policy of the Federal Public Defender for the District of Puerto Rico,

notice of filings, both electronic and otherwise, are requested to be made jointly to the AFPD

assigned to the case and to the Federal Public Defender, Mr. Eric A. Vos.

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing motion with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to

the parties of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 4th day of April, 2019.

                                                    ERIC A. VOS
                                                    Federal Public Defender
                                                    District of Puerto Rico

                                                    S / Jesus A. Hernandez-García
                                                    USDC-PR 226812
                                                    San Juan, PR 00918-2441

                                                    Email: Jesus_Hernandez@fd.org
